Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
 
WHEREAS, each of the undersigned desires to subscribe for shares representing,
in the aggregate, ___________(___ ) shares of Series H Preferred Stock (the
“Shares”) in Genesis Group Holdings Inc. (the “Company”) in consideration for a
total investment of ____________ Dollars ( $_______ ) and
 
NOW, THEREFORE, the undersigned hereby offer to purchase and subscribe for
______ of the Shares in the amount set forth under each of their names on the
signature page hereto.  Each of the undersigned makes the offer to purchase the
aforesaid Shares, upon the terms set forth below and, in connection therewith,
makes the following representations and warranties to the Company:
 
1.   Each of the undersigned understands that the Shares are offered on a
negotiated basis for an aggregate total of $________for the stock purchased
hereunder and may be offered to others on the same terms. The Company has agreed
to accept an aggregate of $_________ upon execution of this Subscription
Agreement which aggregate amount the Company and each of the undersigned agree
represents the current fair market value of the Shares after factoring in all of
the terms and conditions herein. Each of the undersigned understands and agrees
that any Subscription for the Shares is made subject to the following terms and
conditions: (a) the Company shall have the right to reject such subscription in
whole or in part; (b) the undersigned agrees to comply with the terms of this
agreement and the bylaws of the Company, and to execute any and all further
documents necessary in connection with his admission to the Company; an
affiliate of the undersigned has agreed to a separate agreement, to provide
funding to the Company.
 
2.   Each of the undersigned understands that this subscription constitutes an
offer to purchase the Shares in the Company.
 
3.   Each of the undersigned, his advisers, if any, and designated
representatives, if any, have the knowledge and experience in financial and
business matters necessary to evaluate the merits and risks of its prospective
investment in the Company, and have carefully reviewed and understand the risks
of, and other considerations relating to, the purchase of Shares and the tax
consequences of the investment, and have the ability to bear the economic risks
of the investment.
 
4.   Each of the undersigned is acquiring the Shares for investment for his own
account and not with the view to, or for resale in connection with, any
distribution thereof and understands and acknowledges that the Shares have not
been registered under the Securities Act or any state securities laws, by reason
of a specific exemption from the registration provisions of the Securities Act
and applicable state securities laws, which depends upon, among other things,
the bona fide nature of the investment intent as expressed herein. Each of the
undersigned further represents that he does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to any third person with respect to any of the Shares
 
 
1

--------------------------------------------------------------------------------

 
 
5.   Each of the undersigned is aware that no federal or state agency has made
any findings or determination as to the fairness for public or private
investment, nor any recommendation or endorsement, of the Shares as an
investment.
 
GENERAL INFORMATION FROM PURCHASERS
 
6.   The following information must be completed in full before this
subscription for the Shares will be considered by the Company.  The information
requested relates to each of the undersigned’s knowledge and experience in
financial and business matters and to his ability to bear the economic risks of
a proposed investment in the Company.  Such information is required in order to
determine whether or not certain suitability standards regarding the proposed
investment have been met by the undersigned.
 
7.   Each of the undersigned represents that he either (i) is an “accredited
investor” as defined in Rule 501 of Regulation D as promulgated by the
Securities and Exchange Commission under the Securities Act or (ii) is not a
“U.S. Person” as defined in Regulation S as promulgated by the Securities and
Exchange Commission under the Securities Act, and, in each case, shall submit to
the Company such further assurances of such status as may be reasonably
requested by the Company.
 
CERTIFICATION AS ACCREDITED INVESTOR
 
8.   ACCREDITED INVESTOR CERTIFICATION UNDER FEDERAL SECURITIES LAWS AND MOST
STATE SECURITIES LAWS.  Each of the  undersigned further represents as
follows  (it is requested that at least one of the following categories be
initialed by all “accredited investors” as defined in Regulation D under the
Securities Act of 1933) (the “Act”) :
 
__________
a.
The undersigned is a natural person whose individual net worth, or joint net
worth with that person’s spouse, exceeds $1,000,000;

 
__________
 
b.
The undersigned is a natural person whose individual income exceeded $200,000 in
each of the two most recent calendar years or whose joint income with his spouse
exceeded $300,000 in each of those years and who reasonably expects to reach the
same income level in the current year;

 
__________
 
c.
The undersigned is a bank as defined in Section 3 (a) (2) of the Act or any
savings and loan association or other institution as defined in Section (3) (a)
(5) (A) of the Act whether acting in its individual or fiduciary capacity, a
broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934; an insurance company registered under the Investment Company Act of
1940 or a business development company as defined in section 2 (a) (48) of that
act; a Small Business Investment Company licensed by the U. S. Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in section 3 (21) of
such act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.

 
 
2

--------------------------------------------------------------------------------

 
 
__________
 
d.
The undersigned is any organization described in Section 501 (c) (3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of $5,000,000;

 
__________
 
e.
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares, whose purchase is directed by
a person who has knowledge and experience in financial and business matters and
is capable of evaluating the merits and risks of the investment;

 
__________
f.
The undersigned is a private business development company as defined in Section
202 (a) (22) of the Investment Advisers Act of 1940;

 
__________
g.
The undersigned is a director or executive officer of the issuer of the
securities being offered or sold, or a director, executive officer, or general
partner of a general partner of that issuer, or

 
__________
h.
The undersigned is an entity in which all of the equity owners are accredited
investors.  If a resident of Arizona, California, Florida, Illinois, or
Michigan, please complete and sign Annex B to this Subscription Agreement.

 
OTHER CRITERIA AND REPRESENTATIONS
 
9.     The undersigned recognizes the speculative nature and risks of loss
associated with investments in intermediate stage companies and that he or she
may suffer a complete loss of his or her investment. The Shares subscribed for
constitute an investment which is suitable and consistent with his investment
program and his financial situation enables him to bear the risks of this
investment.
 
10.           The undersigned confirms that he understands and has fully
considered, for purposes of this investment, that: (i) the Shares are a
speculative investment which involves a high degree of risk of loss by the
undersigned of his investment therein, (ii) the Placement Agent, if any, may
engage in material transactions with the Company which may result in a profit
and, in the future, may be associated with businesses which are competitive with
that of the Company, and the undersigned agrees and consents to such activities,
even though there are conflicts of interest inherent therein, and (iii) there
are substantial restrictions on the transferability of, and there will be no
public market for the Shares and, accordingly, it may be difficult for him to
liquidate his investment herein in case of emergency, if possible at all.
 
 
3

--------------------------------------------------------------------------------

 
 
11.           The undersigned confirms that, in making his decision to purchase
the Shares subscribed for, he has relied upon independent investigations made by
him or his representatives, including his own professional tax and other
advisors, and that he and such representatives have been given the opportunity
to examine all documents and to ask questions of, and to receive answers from,
the officers and directors of the Company, the Placement Agent, if any, or an
person(s) acting on their behalf concerning the terms and conditions of the
investment or any other matter, and to obtain any additional information, to the
extent that the officer and directors of the Company possess such information or
can acquire it, without unreasonable effort or expense, necessary to verify the
accuracy of any information, and that no representations have been made to the
undersigned concerning the Shares, the Company, its proposed business activities
or other matters, except as set forth in the Company’s filings with the
Securities and Exchange Commission and the Company’s press releases
(collectively, the “Public Information”).
 
12.           The undersigned understands that the Shares are being offered and
sold under an exemption from registration provided by the Act, and warrants and
represents that any shares of the Shares subscribed for are being acquired by
the undersigned solely for his own account, for investment purposes only, and
are not being purchased with a view to or for the purpose of resale,
distribution, subdivision or fractionalization thereof; the undersigned has no
agreement or other arrangement, formal or informal, with any person to sell,
transfer or pledge any part of any common stock subscribed for or which would
guarantee the undersigned any profit or protect the undersigned against any loss
with respect to such Shares; the undersigned has no plans to enter into such
agreement or arrangement and, consequently, he must bear the economic risk of
the investment for an indefinite period of time because the Shares cannot be
resold or otherwise transferred unless subsequently registered under the Act, or
an exemption from such registration is available. Further, the certificate
evidencing the ownership of the Shares by subscribers shall bear the following
legend condition:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR MOST OTHER APPLICABLE STATE
SECURITIES ACTS.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT
BE SOLD OR TRANSFERRED FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION OF
THEM UNDER THE SECURITIES ACT OF 1933 AS AMENDED, AND/OR ANY OTHER APPLICABLE
STATE SECURITIES ACT, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.
 
California Residents.  The certificate evidencing the ownership of the Shares by
subscribers who are residents of California shall also bear the following legend
condition:
 
IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF THIS SECURITY, OR ANY
INTEREST THEREIN, OR TO RECEIVE ANY CONSIDERATION THEREFOR, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA,
EXCEPT AS PERMITTED IN THE COMMISSIONER’S RULES.
 
 
4

--------------------------------------------------------------------------------

 
 
13.           With a view to making available to the undersigned the benefits of
Rule 144 and any other rule or regulation of the Securities Exchange Commission
(“SEC”) that may at any time permit a holder to sell securities of the Company
to the public without registration, the Company agrees to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, at all times from and after the effective date of the undersigned’s
subscription; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act of 1933, as amended
(the “Act,” or the “Securities Act”), and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”); and (iii) furnish to the undersigned, forthwith
upon request (A) a written statement by the Company that it has complied with
the reporting requirements of Rule 144, the Act and the Exchange Act, (B) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (C) such other information as
may be reasonably requested to avail the undersigned of any rule or regulation
of the SEC that permits the selling of securities of the Company without
registration (collectively, the “Public Information”).
 
14.           The undersigned is aware that the Placement Agent, if any, and /or
its affiliates shall receive compensation for their services irrespective of the
economic success of the Company.
 
15.           The undersigned represents and agrees that he has had sufficient
opportunity to make inquiries of the Company in order to supplement information
contained in the Public Information, and that any information so requested has
been made available to his satisfaction, and he has had the opportunity to
verify such information.  The undersigned further agrees and represents that he
has knowledge and experience in business and financial matters and, with respect
to investments generally, and in, particularly, investments generally comparable
to this offering, so as to enable him to utilize such information to evaluate
the risks of this investment and to make an informed investment decision.
 
16.           The undersigned is aware that the Company and the Placement Agent,
if any, have been and are relying upon the representations and warranties set
forth in this Agreement, in part, in determining whether the offering (1) meets
the conditions specified in Rule 504 of Regulation D promulgated by the
Securities and Exchange Commission and (2) qualifies for the exemption(s) from
registration provided by the Act.  The Company and its Placement Agent, if any,
are, in turn, relying upon these facts in determining whether to accept the
subscription tendered hereby.
 
17.           The undersigned represents and warrants that the following
statements are true: (i) if the undersigned is a partnership or an association,
all of its members are at least 21 years of age and are United States citizens;
(ii) if the undersigned is (A) an individual retirement account, (B) an
individual retirement account that is established as part of a plan described in
Section 401 (a) of the Code under which employees are participants, or (C) a
trust established as part of a plan described in Section 401 (a) of the Code,
all of he beneficiaries of such plan are at least 21 years of age and are U.S.
citizens; (iii)  if the undersigned is a corporation, it is incorporated under
the laws of the United States and is authorized and otherwise duly qualified to
hold an interest in the Company; (iv) if the undersigned is a corporation and
any of such corporate partner’s shareholders are not such U.S. citizens or
domiciled in the United States, then such shareholders’ countries of domicile
permits U.S. citizens to own interest in U.S. corporations.
 
 
5

--------------------------------------------------------------------------------

 
 
18.           The undersigned agrees that the foregoing representations and
warranties shall survive his admission to the Company, as well as any acceptance
or rejection of a subscription for the Shares.
 
19.           The undersigned represents, under penalties of perjury, that he is
not subject to backup withholding under the provisions of Section 3406 (a) (1)
(C) of the Internal Revenue Code of 1986 and that his social security number or
taxpayer identification number set forth herein is true and correct.
 
The preceding representations do not constitute a waiver of any rights the
undersigned may have under the securities laws administered by the Securities
and Exchange Commission or by any state regulatory agency administering statutes
bearing in the sale of securities.
 
COMPANY REPRESENTATIONS AND WARRANTIES
 
The Company hereby represents and warrants that:
 
(a)           it has all requisite power and authority to carry on its business
as currently conducted;
 
(b)           all action on the part of the Company, its board of directors,
officers and existing stockholders necessary for the authorization, execution
and delivery of this Agreement, and the performance of all obligations of the
Company hereunder and thereunder shall have been taken, and this Agreement,
assuming due execution by the parties hereto and thereto, will constitute valid
and legally binding obligations of the Company, enforceable in accordance with
their respective terms;
 
(c)           the Shares, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, shall be duly
and validly issued and will be free of restrictions on transfer directly or
indirectly created by the Company other than restrictions on transfer under this
Agreement and under applicable federal and state securities laws;
 
(d)           the execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby and the performance by the Company of its
obligations hereunder will not conflict with or result in the violation of or
default under any provision of the Company’s Certificate of Incorporation, as
amended, any agreement or instrument to which either the Company is a party or
by which it or any of its property is bound, or any license, permit, franchise,
judgment, order, writ, decree, statute, rule or regulation applicable to the
Company or its business or properties., and no consent, approval, authorization
or order of any court or governmental agency is required in connection with the
consummation of the transactions contemplated by this Agreement; and
 
(e)           all information contained in the Public Information is true and
accurate in all respects.
 
(f)           A total of 2,000,000 shares of Series H Preferred have been
authorized. The aggregate amount of Series H shares shall upon conversion shall
represent 4.49% of the fully diluted outstanding shares of the Company (fully
diluted includes giving effect to all dilution from all equity and equity
convertible stock, notes, warrants or other securities on an as-converted basis
including but not limited to the Reserve and any the Broker Warrants).
 
(g)           The Series H shares shall accrue dividends in cash or stock to a
maximum of 150% of the face value of the Subscription until redeemed or
converted.
 
[Signatures Appear On The Following Page]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has executed this Subscription
Agreement this __________ day of November , 2012
 
SUBSCRIBER:
 
By_____________________________________________
   
Name:
     
No. of Shares:
 
Price Per Share:
$1,000
Purchase Price:
$
   
Place of Execution:
____________________
Address:
____________________ 
 
____________________   ____________________ 
Telephone:
____________________ 



THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE ACT AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT
OR AN EXEMPTION THEREFROM IS AVAILABLE.
 
Accepted by the Company this                  day of   November, 2012.
 

 
GENESIS GROUP HOLDINGS, INC.
       
By:
 
 
 
Name: 
Lawrence Sands
   
Corporate Secretary

 
 
7

--------------------------------------------------------------------------------